DIAMANTIS, Judge.
The Department of Health and Rehabilitative Services (HRS), appeals the final order of the trial court in this paternity action. HRS contends that the trial court erred in failing to order appellee, the father, to reimburse HRS for the child support paid to the mother prior to the date this action was instituted. We agree and reverse.
The trial court denied the request of HRS to require the father to reimburse it for monies expended for support prior to the filing of the instant case based upon the authority of Valdes v. Lambert, 568 So.2d 117 (Fla. 5th DCA 1990). However, pursuant to our recent decision in Williams v. Johnson, 584 So.2d 90 (Fla. 5th DCA 1991), HRS is entitled to receive reimbursement of the funds expended for the support of the minor child prior to institution of this action. We note that the trial court, when it decided this matter, did not have the benefit of our decision in Williams which explained our prior decision in Valdes.
Accordingly, we reverse that portion of the final judgment which denied the request of HRS to receive reimbursement of funds expended by it to support the minor child prior to the date of the institution of this action. We also remand this cause to the trial court to determine such amount consistent with Williams.
AFFIRMED in part; REVERSED in part and REMANDED.
COWART and HARRIS, JJ., concur.